Citation Nr: 0209952	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  93-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.  

(The issues of entitlement to service connection for a back 
disability, pes cavus, and hammertoes will be addressed in a 
separate decision.)  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1975 to April 1976.  In addition, he had subsequent periods 
of inactive duty for training in the New York Army National 
Guard until discharge in October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO, in pertinent part, denied the issue of entitlement to 
service connection for a bilateral eye disorder.  

Following notification of the May 1991 denial, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to service connection for a bilateral eye 
disorder.  In a December 1999 decision, the Board denied this 
claim.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2001, the Court issued an Order vacating the December 
1999 decision and remanding it to the Board for further 
development and readjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  Accordingly, the case has 
been returned to the Board for action consistent with the 
Court's Order.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a back disability, 
pes cavus, and hammertoes.  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these claims.  

Further, statements dated in August 2001, October 2001, and 
February 2002 include references to the veteran's treatment 
for a psychiatric condition.  A complete and thorough review 
of the claims folder indicates that the RO has not 
adjudicated a claim for service connection for a psychiatric 
disability.  The issue of entitlement to service connection 
for a psychiatric disorder is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  A bilateral eye disorder has not been shown to be 
associated with the veteran's active military service, 
including the documented in-service episode of flash burns to 
the left side of his face and to his left eye in June 1982.  


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the May 1992 
statement of the case as well as the supplemental statements 
of the case subsequently furnished in November 1992, February 
1999, and June 1999 informed the veteran of the need to 
submit competent evidence demonstrating the presence of a 
chronic bilateral eye disability associated with his service.  
In addition, the Appellee's Unopposed Motion For Remand And 
To Stay Proceedings, which was dated in November 2000, 
informed the veteran that the recently passed VCAA 
substantially amended the legal requirements regarding the 
assistance to be accorded to claimants of veterans benefits 
and the decisions on such claims.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  Although notified in March 2001 of the opportunity 
to submit additional evidence with regard to this service 
connection claim within 90 days, the veteran did not respond 
with the names of any medical facilities, private or VA, who 
specifically provided him with treatment for a chronic eye 
disorder associated with his service.  In addition, the RO 
has recently accorded the veteran a VA eye examination during 
the current appeal.  As such, the Board finds that VA has met 
the requirements of the VCAA and its implementing 
regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, at an October 1981 
reserve examination, the veteran reported that he had 
previously had, or had at that time, eye trouble.  In 
particular, he described having a history of photophobia, 
conjunctivitis, and rhinitis which responded to treatment.  
He stated that he wore glasses mostly for his photophobia and 
also to protect his eyes.  This evaluation demonstrated that 
the veteran's eyes were normal.  

In June 1982, the veteran was treated for flash burns 
incurred to the left side of his face, including his left 
eye.  He was instructed to "keep covered" for one day and 
to see a physician for possible burning of his cornea.  

A private medical record dated in May 1983 indicates that the 
veteran received follow-up treatment for status post trauma 
sustained to his right eye during service and for 
photosensitivity.  Following an ophthalmology examination, 
the examining physician concluded that, other than 
photosensitivity, no pathology was found on evaluation.  

Additional private clinical records indicate in August 1992, 
the veteran sought treatment after he fell and injured his 
right cheekbone and eye.  He reported having headaches but 
denied experiencing any vomiting, nausea, dizziness, double 
vision, or blurry vision after this accident.  The examiner 
assessed a hematoma on the right eye.  

In April 1998, the veteran sought VA treatment for visual 
problems, including refractive error.  The examiner provided 
a diagnostic impression of vision difficulty and referred the 
veteran to the Eye Clinic for consultation.  

In August 1998, the veteran underwent a VA eye examination, 
at which time he reported having his eyelashes and brows 
burnt in a gas explosion.  He described frequent eye 
discomfort and blurry vision since that injury.  

A physical examination demonstrated near right eye vision of 
20/20, uncorrected far right eye vision of 20/30, corrected 
far right eye vision of 20/20, near left eye vision of 20/20, 
uncorrected far left eye vision of 20/30, corrected far left 
eye vision of 20/20, no diplopia, no visual field deficit, 
intact eyelids, bilateral nasal pterygium, clear cornea 
without scars, intact iris, and clear lens.  The examiner 
diagnosed bilateral nasal pterygium and refractive error and 
explained that the veteran has no sequelae from his referred 
trauma.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  In the context of reserve component service, 
the term "active military, naval or air service" includes 
any period of active duty for training in which the 
individual was disabled from a disease or injury and any 
period of inactive duty training during which the individual 
was disabled from an injury, if that injury was incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991 & Supp. 2001).  Active duty for training is defined as 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101(22) (West 1991).  
Inactive duty for training is defined as other than full-time 
duty performed by the Reserves.  38 U.S.C.A. § 101(23) (West 
1991).  

In the present case, the veteran contends that he has a 
current bilateral eye disorder as a result of an in-service 
ophthalmology injury when he was lighting a stove to cook.  
He reported that, at the time of this in-service injury, he 
was blind for a few minutes.  See, June 1992 hearing 
transcript (T.) at 11-12.  

The service medical records confirm that the veteran was 
treated in June 1982 for flash burns incurred to the left 
side of his face, including his left eye.  A May 1983 private 
ophthalmology examination found no pathology other than 
photosensitivity.  In August 1992, the veteran was treated 
for a hematoma on his right eye after falling and injuring 
his right cheekbone and eye.  In April 1998, he complained of 
visual problems.  An August 1998 VA eye examination 
demonstrated the presence of bilateral nasal pterygium and 
refractive error.  

The Board acknowledges that the recent pertinent medical 
evidence reflects diagnoses of refractive error and bilateral 
nasal pterygium.  Significantly, however, refractive error is 
not a disease or injury within the meaning of applicable 
legislation.  See, 38 C.F.R. § 3.303(c) (2001).  
Consequently, service connection for refractive error cannot 
be awarded.  

Further, the veteran's bilateral nasal pterygium has not been 
found to be associated with his service.  The examiner who 
conducted the August 1998 VA eye examination specifically 
concluded that the veteran has no sequelae from the previous 
gas explosion which injured his eyes.  Without evidence that 
the veteran has a chronic bilateral eye disorder associated 
with his service, including the in-service flash burn which 
occurred in June 1982, service connection for a bilateral eye 
disability cannot be awarded.  See, 38 U.S.C.A. §§ 101(22), 
101(23), 101(24), 1110, 1131 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.303 (2001).  See also, Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in which the Court held that, in 
the absence of proof of a present disability associated with 
service, there can be no valid claim).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral eye disorder.  
As such, this claim must be denied.  


ORDER

Service connection for a bilateral eye disorder is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

